Exhibit News Merisel, Inc. Announces First Quarter 2010 Results Adjusted net loss improved by 25% for the period and the Company reported significantly reduced operating expenses compared to a year ago. (In thousands except for per share amounts) New York, New York – May 14, 2010 – Merisel, Inc. (OTC: MSEL.pk), a leading provider of visual communications and brand imaging solutions to the consumer products, retail, advertising and entertainment industries, today reported financial results for the first quarter ended March 31, 2010. Merisel reported a net loss available to common stockholders of ($1,761) or ($0.24) per share for the first quarter of 2010 compared to ($492) or ($0.07) per share for the first quarter of 2009.The 2009 period included a $1,927 gain (net of $73 of expenses) related to the settlement of litigation with American Capital Strategies, Ltd.Net Sales were $15,006 and $17,102 for the quarters ended March 31, 2010 and 2009, respectively. Highlights for the period included: · Gross Profit improved to 38.0% in the 2010 period compared to 37.2% in the 2009 period; · Excluding the net settlement gain recorded during the 2009 period, selling, general and administrative expenses were reduced by $1,392 or 17% during the 2010 period compared to the 2009 period; · Excluding the net settlement gain and taxes recorded during the 2009 period, the net loss available to common stockholders improved by $583 in the 2010 period compared to the 2009 period - an improvement of 25%; · Revenues in February and March exceeded year ago levels. Donald R.
